Dr. Allan L. Egbert Executive Director Florida Game and Fresh Water Fish Commission Farris Bryant Building 620 South Meridian Street Tallahassee, Florida 32399-1600
Dear Dr. Egbert:
On behalf of the Florida Game and Fresh Water Fish Commission you have asked for my opinion on substantially the following question:
Is the Florida Game and Fresh Water Fish Commission required to pay county tax collectors an administrative fee for hunting and fishing licenses sold to residents of their counties when those licenses are sold by a subagent of the Commission via a telephone license sales system?
In sum:
The Florida Game and Fresh Water Fish Commission is required by section 372.561, Florida Statutes (1996 Supplement), to pay county tax collectors an administrative fee for licenses sold to residents of their counties when those hunting or fishing licenses and permits are sold by a subagent of the Commission using a telephone license sales system.
According to your letter, the Florida Game and Fresh Water Fish Commission (the Commission) was authorized by recent changes in the law to sell hunting and fishing licenses and, under certain circumstances, to appoint subagents to sell licenses and permits on its behalf. The Commission has, through a competitive bidding procedure, selected a subagent to sell fishing and hunting licenses and permits over the telephone by credit card. In the telephone transaction the caller, upon credit card verification, will receive a license or permit authorization number for the license or permit purchased. This number will authorize the holder to hunt or fish until a printed license is received in the mail. The subagent will charge and retain a $3.95 fee per call for its services and will remit to the Commission all statutory license and administrative fees. The county tax collectors are not involved in any way in the transaction. You have advised this office that an administrative fee of $1.50 is charged for each hunting and fishing license or permit sold, regardless of the method of sale. Your question is whether each tax collector is entitled to $1 from the $1.50 administrative fee for each license sold to a resident of their county via the telephone license sales system if the license is sold by a subagent of the Commission.
Florida statutes provide that, with certain limited exceptions, no person may take game, freshwater fish, or fur-bearing animals in this state without first having obtained a license, permit, or authorization and paid the prescribed fees.1 Section 372.561, Florida Statutes (1996 Supplement),2 authorizes the Game and Fresh Water Fish Commission to issue licenses and permits "to take wild animal life or freshwater aquatic life" when the commission is presented with proof that the applicant is entitled to a license or permit.3
Hunting and fishing licenses and permits may be sold by the commission, by any tax collector in Florida, or by any appointed subagent.4 Subsection 4 of section 372.561 provides:
"(a) In addition to any license or permit fee, the sum of $1.50 shall be charged for each license or management area permit sold. Such charge is for the purpose of, and the source from which is subtracted, all administrative costs of issuing a license or permit, including, but not limited to, printing, distribution, and credit card fees.
(b) Tax collectors may retain $1 for each license or management area permit sold."
It is not readily apparent from the language of the statute whether the $1 fee may only be retained for those licenses or permits that are actually sold by the tax collectors or their subagents or whether they are entitled to the fee for every license sold to a resident of the county without regard to the seller.
However, legislative history for CS/HB 817, which became Chapter 96-300, Laws of Florida, amending these statutes, does reveal the intent of the Legislature that "[t]he county tax collectors will continue to keep $1 of each issuance fee for licenses and management area permits."5 Prior to amendment, the statutes provided that the entire administrative fee be retained by the tax collectors.6 The Legislature clearly considered and reallocated the issuance fee for all freshwater fishing and hunting licenses and management area permits. In so doing it allotted $.50 for remission to the Game and Fresh Water Fish Commission and designated $1 for the use of the tax collectors. The Legislature did not condition entitlement to the $1 fee on the actual sale of a license or permit by the tax collector receiving the fee or by a subagent of that tax collector.
Therefore, it is my opinion that the Florida Game and Fresh Water Fish Commission is required by section 372.561, Florida Statutes (1996 Supplement), to pay county tax collectors an administrative fee for licenses sold to residents of their counties when those hunting or fishing licenses and permits are sold via a telephone license sales system by a subagent of the Commission.
Sincerely,
Robert A. Butterworth Attorney General
RAB/tgh
1 Section 372.57, Fla. Stat. (1996 Supp.).
2 See, s. 12, Ch. 96-300, Laws of Florida.
3 Section 372.561(2), Fla. Stat. (1996 Supp.).
4 Section 372.561(3), Fla. Stat. (1996 Supp.). And see, s. 372.574, Fla. Stat. (1996 Supp.), providing for appointment of subagents for the sale of hunting, fishing, and trapping licenses and permits.
5 See, Summary, Final Bill Analysis  Economic Impact Statement on CS/HB 817, House of Representatives as further revised by the Committee on Natural Resources, dated May 16, 1996; and Audio Tape 1 of 2, House Natural Resources Committee, Resource Management Subcommittee, meeting of 3/7/96 on HB 817.
6 See, s. 372.561(4), Fla. Stat. (1995).